DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7, 9 – 15, and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 – 12 of U.S. Patent No. 11,343,167. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 9, and 17 of Application No. 17/663,340 are directed to the same inventive concept as claim 7 of U.S. Patent No. 11,343,167.
The mappings of the conflicting claims are shown in the table below.

Claims from Application No. 17/663,340
Claims from U.S. Patent No. 11,343,167

1. A method, comprising: receiving, by a forwarding device, a first message sent by a verification system, wherein the first message instructs to obtain forwarding information base (FIB) information generated at a first time; obtaining, by the forwarding device, the FIB information based on the first message; generating, by the forwarding device, a second message, wherein the second message carries the FIB information; and sending, by the forwarding device, the second message to the verification system.




2. The method according to claim 1, wherein the FIB information is an entry comprised in a FIB, and obtaining, by the forwarding device, the FIB information based on the first message comprises: obtaining, by the forwarding device, the first time based on the first message; stopping, by the forwarding device at the first time, updating the entry comprised in the FIB, wherein the FIB is stored in a storage area; and obtaining, by the forwarding device, the entry comprised in the FIB from the storage area.

3. The method according to claim 1, wherein the FIB information is an FIB snapshot, and obtaining, by the forwarding device, the FIB information based on the first message comprises: obtaining, by the forwarding device, the first time based on the first message; stopping, by the forwarding device at the first time, updating a FIB that is stored in a storage area; and obtaining, by the forwarding device, the FIB snapshot based on the FIB from the storage area.

4. The method according to claim 1, wherein the FIB information is an FIB snapshot, and obtaining, by the forwarding device, the FIB information based on the first message comprises: obtaining, by the forwarding device, the first time based on the first message; and obtaining, by the forwarding device, the FIB snapshot generated at the first time.

5. The method according to claim 1, wherein the first message instructs a period for obtaining the FIB information, and the method further comprises: sending, by the forwarding device, the FIB information to the verification system periodically based on the first message.
6. The method according to claim 5, wherein the first message comprises the period.

7. The method according to claim 1, wherein the second message comprises a time for generating the FIB information.


9. A forwarding device, comprising: a memory storing instructions; and a processor coupled to the memory to execute the instructions, the instructions including instructions to: receive a first message sent by a verification system, wherein the first message instructs to obtain forwarding information base (FIB) information generated at a first time; obtain the FIB information based on the first message; generate a second message, wherein the second message carries the FIB information; and send the second message to the verification system.



10. The forwarding device according to claim 9, wherein the FIB information is an entry comprised in a FIB, and the instructions further include instructions to: obtain the first time based on the first message; stop, at the first time, updating the entry comprised in the FIB, wherein the FIB is stored in a storage area; and obtain the entry comprised in the FIB from the storage area.

11. The forwarding device according to claim 9, wherein the FIB information is an FIB snapshot, and the instructions further include instructions to: obtain the first time based on the first message; stop updating a FIB that is stored in a storage area; and obtain the FIB snapshot based on the FIB from the storage area.

12. The forwarding device according to claim 9, wherein the FIB information is an FIB snapshot, and the instructions include instructions to: obtain the first time from the first message; and obtain the FIB snapshot generated at the first time.

13. The forwarding device according to claim 9, wherein the first message instructs a period for obtaining the FIB information, and the instructions include instructions to: send the FIB information to the verification system periodically based on the first message.
14. The forwarding device according to claim 13, wherein the first message comprises the period.

15. The forwarding device according to claim 9, wherein the second message comprises a time for generating the FIB information.


17. A system, comprising: a verification system; and a forwarding device, configured to: receive a first message sent by the verification system, wherein the first message instructs to obtain forwarding information base (FIB) information generated at a first time; obtain the FIB information based on the first message; generate a second message, wherein the second message carries the FIB information; and send the second message to the verification system; and wherein the verification system is configured to: send the first message; and receive the second message.


18. The system according to claim 17, wherein the FIB information is an entry comprised in a FIB, and the forwarding device is further configured to: obtain the first time based on the first message; stop, at the first time, updating the entry comprised in the FIB, wherein the FIB is stored in a storage area; and obtain the entry comprised in the FIB from the storage area.

19. The system according to claim 17, wherein the FIB information is an FIB snapshot, and the forwarding device is further configured to: obtain the first time based on the first message; stop updating a FIB that is stored in a storage area; and obtain the FIB snapshot based on the FIB from the storage area.

20. The system according to claim 17, wherein the FIB information is an FIB snapshot, and the forwarding device is further configured to: obtain the first time from the first message; and obtain the FIB snapshot generated at the first time.

7. A device, comprising: a non-transitory memory, storing an instruction; and a processor configured to communicate with the non-transitory memory, wherein the processor is configured to execute the instruction to: receive a request message sent by a verification system, wherein the request message carries a command for obtaining a forwarding information base (FIB) generated at a specified time; obtain the FIB or a FIB snapshot generated at the specified time; generate a response message, wherein the response message carries the FIB or the FIB snapshot; and send the response message to the verification system.

8. The device according to claim 7, wherein the processor is further configured to execute the instruction to: obtain the specified time from the request message; stop, at the specified time, updating the FIB of the device that is stored in a storage area; and obtain the FIB of the device from the storage area.






9. The device according to claim 7, wherein the processor is configured to execute the instruction to: obtain the specified time from the request message; stop, at the specified time, updating the FIB of the device that is stored in a storage area; and obtain the FIB snapshot of the device from the storage area.





10. The device according to claim 7, wherein the processor is configured to execute the instruction to: obtain the specified time from the request message; and obtain the FIB snapshot of the device that is generated at the specified time.




11. The device according to claim 7, wherein the request message further carries a period for obtaining the FIB or a FIB snapshot of the device; and wherein the processor is configured to execute the instruction to: provide the FIB of the device to the verification system according to the period.



12. The device according to claim 7, wherein the processor is further configured to execute the instruction to: add a time for generating the FIB of the device to the response message.

7. A device, comprising: a non-transitory memory, storing an instruction; and a processor configured to communicate with the non-transitory memory, wherein the processor is configured to execute the instruction to: receive a request message sent by a verification system, wherein the request message carries a command for obtaining a forwarding information base (FIB) generated at a specified time; obtain the FIB or a FIB snapshot generated at the specified time; generate a response message, wherein the response message carries the FIB or the FIB snapshot; and send the response message to the verification system.

8. The device according to claim 7, wherein the processor is further configured to execute the instruction to: obtain the specified time from the request message; stop, at the specified time, updating the FIB of the device that is stored in a storage area; and obtain the FIB of the device from the storage area.



9. The device according to claim 7, wherein the processor is configured to execute the instruction to: obtain the specified time from the request message; stop, at the specified time, updating the FIB of the device that is stored in a storage area; and obtain the FIB snapshot of the device from the storage area.


10. The device according to claim 7, wherein the processor is configured to execute the instruction to: obtain the specified time from the request message; and obtain the FIB snapshot of the device that is generated at the specified time.

11. The device according to claim 7, wherein the request message further carries a period for obtaining the FIB or a FIB snapshot of the device; and wherein the processor is configured to execute the instruction to: provide the FIB of the device to the verification system according to the period.




12. The device according to claim 7, wherein the processor is further configured to execute the instruction to: add a time for generating the FIB of the device to the response message.

7. A device, comprising: a non-transitory memory, storing an instruction; and a processor configured to communicate with the non-transitory memory, wherein the processor is configured to execute the instruction to: receive a request message sent by a verification system, wherein the request message carries a command for obtaining a forwarding information base (FIB) generated at a specified time; obtain the FIB or a FIB snapshot generated at the specified time; generate a response message, wherein the response message carries the FIB or the FIB snapshot; and send the response message to the verification system.

8. The device according to claim 7, wherein the processor is further configured to execute the instruction to: obtain the specified time from the request message; stop, at the specified time, updating the FIB of the device that is stored in a storage area; and obtain the FIB of the device from the storage area.



9. The device according to claim 7, wherein the processor is configured to execute the instruction to: obtain the specified time from the request message; stop, at the specified time, updating the FIB of the device that is stored in a storage area; and obtain the FIB snapshot of the device from the storage area.


10. The device according to claim 7, wherein the processor is configured to execute the instruction to: obtain the specified time from the request message; and obtain the FIB snapshot of the device that is generated at the specified time.


Allowable Subject Matter
According to a prior art search on the claimed invention, Yao et al. (Pub. No.: US 2016/0142281 A1) disclose in a sixth possible implementation of the first aspect, after the constructing, by the controller, the first forwarding table FIB according to the first network node and the second content name, further including: receiving, by the controller, an FIB request message sent by the first content router where the FIB request message is used to request the first FIB; and sending, by the controller, an FIB response message to the first content router, where the FIB response message carries the first FIB (paragraphs 0022 - 0024).
Vovnoboy et al. (Pub. No.: US 2014/0286339 A1) disclose, with respect to Figure 2, the routing determination program 124 communicates the FIB to the packet router 128, which maintains the FIB as FIB 208. The FIB 208 is stored in memory of the router 106. The routing determination program 124 communicates the FIB to the packet router 128 in a manner than can be monitored or snooped by the call monitoring program 126. In one or more embodiments, the routing determination program 124 communicates the FIB to the packet router 128 by invoking or calling an interface exposed by the packet router 128, as discussed in more detail below. The routing determination program 124 communicates the FIB to the packet router 128 as commands or calls to operate on particular paths (e.g., add a path to the FIB, remove a path from the FIB, change a path in the FIB, and so forth), or alternatively commands or calls to operate on multiple paths (e.g., remove a set of multiple paths from the FIB, add a set of multiple paths to the FIB, replace the entire FIB with a new FIB, and so forth) (paragraph 0028).
Xu et al. (Pub. No.: US 2014/0181226) disclose the CCN communication method includes managing a FIB indicating destinations to forward an interest message that requests content, which is performed by a CCN node, wherein the FIB includes at least one of a name prefix field indicating a content name, a face list field indicating destinations to forward an interest message that requests content with the content name, and a congestion impact field indicating a relative time taken to receive the content from a corresponding destination in response to the interest message, receiving a first interest message, and forwarding the first interest message to at least one destination node determined by taking into account the congestion impact field (paragraph 0013).
The cited prior arts, taken alone or in combination, fail to disclose the claimed features as recited in claims 1, 9, and 17 when considering each claim individually as a whole. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473